United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                       June 5, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 05-40726
                             Summary Calendar


                         UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                   versus

                           ELEE CAMPOS CAMARGO,

                                                     Defendant-Appellant.


               Appeal from the United States District Court
                    for the Southern District of Texas
                             (7:99-CR-470-ALL)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Elee Campos Camargo appeals from his jury-trial conviction for

one count of conspiracy to possess with intent to distribute 89.4

kilograms of marijuana.      See 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and

846.       Camargo claims the court erred, pursuant to United States v.

Booker, 543 U.S. 220 (2005).       This claim is not moot because he is

serving a term of supervised release.             See United    States     v.

Gonzalez, 250 F.3d 923, 928 (5th Cir. 2001) (“[S]upervised release,



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
while a form of post-imprisonment supervision, is still considered

to be a component of the defendant’s total sentence”.).

      Camargo claims his constitutional rights were violated when

the district court assessed a two-level firearm increase, pursuant

to   Sentencing   Guideline    §   2D1.1(b)(1),   based   on   judicially-

determined   facts.      His   Presentence   Investigation     Report   and

sentencing objections sufficiently apprised the court he was making

a Sixth Amendment objection to being sentenced based on facts not

found by a jury.      United States v. Akpan, 407 F.3d 360, 376 (5th

Cir. 2005); see United States v. Olis, 429 F.3d 540, 544 (5th Cir.

2005).   The increase violated Camargo’s Sixth Amendment right to a

trial by jury, and the Government has not met its burden of

demonstrating the error was harmless beyond a reasonable doubt.

See United States v. Pineiro, 410 F.3d 282, 285-86 (5th Cir. 2005).

     CONVICTION AFFIRMED; VACATED AND REMANDED FOR RESENTENCING




                                     2